DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 05/10/2021 is acknowledged.  The amendment includes the amending of claims 32-33 and the submission of a terminal disclaimer.
Claim Rejections - 35 USC § 112
3.	The rejections raised in the Office Action mailed on 03/12/2021 have been overcome by applicant’s amendments received on 05/10/2021.
Terminal Disclaimer
4.	The terminal disclaimer filed on 05/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,152,946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
5.	The rejections raised in the Office Action mailed on 03/12/2021 have been overcome by applicant’s submission of a terminal disclaimer received on 05/10/2021.
Allowable Subject Matter
6.	Claims 23-33 are allowed and renumbered as claims 1-11.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a memory, a component collection in the memory, a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, to: retrieve a plurality of interpersonal electronic messages addressed to a user, identify at least one content item associated with each interpersonal electronic message of the plurality of interpersonal electronic messages, wherein the at least one content item is configured as any of: an attached portable document format file, a linked remote portable document format file, an embedded webpage, and a linked webpage; access the at least one content item to extract property data, wherein 
	Specifically, although the prior art (See Hollister) clearly parses/extracts emails for real-estate information, the detailed claim language directed towards the specific incrementing of a counter associated with property category identifiers that are based on categorized property types of category associations of categorized communications of at least one of company, property type, and address field is not found in the prior art, in conjunction with the rest of the claims of the independent claim.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 24-33 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2003/0229504 issued to Hollister on 11 December 2003.  The subject matter disclosed therein is pertinent to that of claims 23-33 (methods to parse real estate information).
Leck et al. on 28 August 2003.  The subject matter disclosed therein is pertinent to that of claims 23-33 (methods to analyze real estate information).
U.S. Patent 10,783,530 issued to Lange et al. on 26 February 2004.  The subject matter disclosed therein is pertinent to that of claims 23-33 (methods to parse real estate information).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 14, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168